—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Grosso, J.), both rendered November 23, 1998, convicting him of attempted assault in the first degree (two counts, one each as to Superior Court Information Nos. 2942/98 and 3429/98), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the comments he made at sentencing did not call into question the voluntariness of his pleas. Therefore, the Supreme Court was not under a duty to inquire, sua sponte, into the validity of his pleas, or to offer him an opportunity to withdraw his pleas before imposing sentence (see, People v Jackson, 273 AD2d 937; People v Riley, 264 AD2d 689; see generally, People v Lopez, 71 NY2d 662). O’Brien, J. P., Krausman, Goldstein, Schmidt and Crane, JJ., concur.